
	
		I
		111th CONGRESS
		2d Session
		S. 2902
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 14, 2010
			Referred to the Committee on Oversight and Government
			 Reform
		
		AN ACT
		To improve the Federal Acquisition
		  Institute.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Acquisition Institute Act of
			 2010.
		2.Acquisition workforce improvements
			(a)Workforce improvements
				(1)In generalSection 855 of the National Defense
			 Authorization Act for Fiscal Year 2008 (41 U.S.C. 433a) is transferred so as to
			 appear after section 37 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 433), redesignated as section 37A of the Office of Federal Procurement
			 Policy Act, and amended—
					(A)in subsection (a)—
						(i)by inserting after the first sentence the
			 following: The Associate Administrator shall be chosen on the basis of
			 demonstrated knowledge and expertise in acquisition, human capital, and
			 management.;
						(ii)by striking The Associate
			 Administrator for Acquisition Workforce Programs shall be located in the
			 Federal Acquisition Institute (or its successor). and inserting
			 The Associate Administrator shall be located in the Office of Federal
			 Procurement Policy.;
						(iii)by redesignating paragraph (5) as
			 subparagraph (6);
						(iv)in paragraph (4), by striking ;
			 and and inserting a semicolon; and
						(v)by inserting after paragraph (4) the
			 following new paragraph:
							
								(5)implementing workforce programs under
				subsections (f) through (i) of section 37;
				and
								;
				and
						(B)by striking subsection (h) and inserting
			 the following new subsections:
						
							(h)Federal acquisition Institute
								(1)In generalThere is established a Federal Acquisition
				Institute (FAI) in order to—
									(A)foster and promote the development of a
				professional acquisition workforce Government-wide;
									(B)promote and coordinate Government-wide
				research and studies to improve the procurement process and the laws, policies,
				methods, regulations, procedures, and forms relating to acquisition by the
				executive agencies;
									(C)collect data and analyze acquisition
				workforce data from the Office of Personnel Management, the heads of executive
				agencies, and, through periodic surveys, from individual employees;
									(D)periodically analyze acquisition career
				fields to identify critical competencies, duties, tasks, and related academic
				prerequisites, skills, and knowledge;
									(E)coordinate and assist agencies in
				identifying and recruiting highly qualified candidates for acquisition
				fields;
									(F)develop instructional materials for
				acquisition personnel in coordination with private and public acquisition
				colleges and training facilities;
									(G)evaluate the effectiveness of training and
				career development programs for acquisition personnel;
									(H)promote the establishment and utilization
				of academic programs by colleges and universities in acquisition fields;
									(I)facilitate, to the extent requested by
				agencies, interagency intern and training programs; and
									(J)perform other career management or research
				functions as directed by the Administrator.
									(2)Budget resources and authority
									(A)In generalThe Director of the Office of Management
				and Budget and the Administrator of General Services shall provide the Federal
				Acquisition Institute with the necessary budget resources and authority to
				support government-wide training standards and certification requirements
				necessary to enhance the mobility and career opportunities of the Federal
				acquisition workforce.
									(B)Acquisition workforce training
				fundSubject to the
				availability of funds, the Administer of General Services shall provide the
				Federal Acquisition Institute with amounts from the acquisition workforce
				training fund established under section 37(h)(3) sufficient to meet the annual
				budget for the Federal Acquisition Institute requested by the Administrator for
				Federal Procurement Policy.
									(3)Federal Acquisition Institute Board of
				Directors
									(A)Reporting to AdministratorThe Federal Acquisition Institute shall
				report through its Board of Directors directly to the Administrator for Federal
				Procurement Policy.
									(B)CompositionThe Board shall be composed of not more
				than 8 individuals from the Federal Government representing a mix of
				acquisition functional areas, all of whom shall be appointed by the
				Administrator.
									(C)DutiesThe Board shall provide general direction
				to the Federal Acquisition Institute to ensure that the Institute—
										(i)meets its statutory requirements;
										(ii)meets the needs of the Federal acquisition
				workforce;
										(iii)implements appropriate programs;
										(iv)coordinates with appropriate organizations
				and groups that have an impact on the Federal acquisition workforce;
										(v)develops and implements plans to meet
				future challenges of the Federal acquisition workforce; and
										(vi)works closely with the Defense Acquisition
				University.
										(D)RecommendationsThe Board shall make recommendations to the
				Administrator regarding the development and execution of the annual budget of
				the Federal Acquisition Institute.
									(4)DirectorThe Director of the Federal Acquisition
				Institute shall be appointed by, and report directly to, the
				Administrator.
								(i)Government-wide training standards and
				certificationThe
				Administrator for Federal Procurement Policy, acting through the Federal
				Acquisition Institute, shall provide and update government-wide training
				standards and certification requirements, including—
								(1)developing and modifying acquisition
				certification programs;
								(2)ensuring quality assurance for agency
				implementation of government-wide training and certification standards;
								(3)analyzing the acquisition training
				curriculum to ascertain if all certification competencies are covered or if
				adjustments are necessary;
								(4)developing career path information for
				certified professionals to encourage retention in government positions;
								(5)coordinating with the Office of Personnel
				Management for human capital efforts; and
								(6)managing rotation assignments to support
				opportunities to apply skills included in certification.
								(j)Acquisition internship and training
				programsAll Federal civilian
				agency acquisition internship or acquisition training programs shall follow
				guidelines provided by the Office of Federal Procurement Policy to ensure
				consistent training standards necessary to develop uniform core competencies
				throughout the Federal Government.
							(k)Annual reportThe Administrator shall submit to the
				Committee on Homeland Security and Governmental Affairs and the Committee on
				Appropriations of the Senate and the Committee on Oversight and Government
				Reform and the Committee on Appropriations of the House of Representatives an
				annual report on the projected budget needs and expense plans of the FAI to
				fulfill its mandate.
							(l)Chief Acquisition Officer
				definedIn this section, the
				term Chief Acquisition Officer means a Chief Acquisition Officer
				for an executive agency appointed pursuant to section
				16.
							.
					(2)Expanded scope of acquisition workforce
			 training fundSection
			 37(h)(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 433(h)(3))
			 is amended—
					(A)in subparagraph (A), by striking to
			 support the training of the acquisition workforce of the executive
			 agencies and inserting to support the activities set forth in
			 section 37A(h)(1); and
					(B)in subparagraph (E), by striking
			 ensure that funds collected for training under this section are not used
			 for any purpose other than the purpose specified in subparagraph (A)
			 and inserting ensure that funds collected under this section are not
			 used for any purpose other than the activities set forth in section
			 37A(h)(1).
					(b)Conforming amendmentSection 6(d)(5) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 405(d)(5)) is amended to read as
			 follows:
				
					(5)providing for and directing the activities
				of the Federal Acquisition Institute established under section 37A, including
				recommending to the Administrator of General Services a sufficient budget for
				such
				activities;
					.
			(c)Rule of constructionNothing in this section, or the amendments
			 made by this section, shall be construed to preclude the Secretary of Defense
			 from establishing acquisition workforce policies, procedures, training
			 standards, and certification requirements for acquisition positions in the
			 Department of Defense, as provided in chapter 87 of title 10, United States
			 Code.
			
	
		
			Passed the Senate
			 December 13, 2010.
			Nancy Erickson,
			Secretary
		
	
